I wish to congratulate Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. I also thank his predecessor, Mr. Thomson, for his commitment to and efforts in accelerating the implementation of the Sustainable Development Goals.
The President could not have chosen a better or more relevant theme for this session, given the times that we are living in, for the pursuit and maintenance of peace and the promotion of development, in solidarity, lie at the core of the mission of the United Nations and its entire system. Since the signing of the Charter of the United Nations 72 years ago, and in subsequent conventions, resolutions and declarations adopted over the decades, Member States have sought to actualize the unquenchable human hope for peace, justice and progress.
However, the current global development agenda differs in significant ways from all of those that preceded it. It is ambitious, revolutionary, transformative and universal, and it encompasses every single facet of human life. For its success, the agenda demands a radical, unprecedented paradigm shift in every sphere of human life.
We cannot halt or reverse the continued destruction of our natural habitat or the rise in global atmospheric temperature without a change in contemporary production and consumption patterns. That has been confirmed by scientific evidence. We cannot halt or reverse the persistent, widening gap between the rich and the poor among our nations without deeper international cooperation and a genuine reform of the existing inequitable international system. The current system is inherently structured to enrich a few and impoverish the many. Therefore, it cannot deliver on a key aspiration, watchword and objective of the 2030 Agenda for Sustainable Development — that of leaving no one behind.
For us in Africa, the current antiquated system perpetuates a historic injustice — one that can never be justified today. The 2030 Agenda represents new wine, and we call for a new wineskin, lest we ruin the new wine. It is for that reason that I reiterate my country’s unflinching support for the African Common Position on Security Council reform, commonly known as the Ezulwini Consensus.
The overwhelming majority of us have accepted that we need to reform the current system in order to improve, but not destroy it. Nonetheless, the negotiations and process intended to yield the accepted reforms are painstakingly slow. We are left to wonder, justifiably so, whether those who enjoy and sometimes abuse the power and privileges of the current set-up are sincere interlocutors in those discussions.
It is axiomatic that we harvest what we sow, yet by some strange logic we expect to reap peace when we invest and expend so much, in treasure and technology, in war. According to the Stockholm International Peace Research Institute, global military expenditure in 2016 amounted to approximately $1.6 trillion. In the same year, according to the Organization for Economic Cooperation and Development, overseas development assistance amounted to approximately $142.6 billion. Those mega investments in ever more lethal weapons and more sophisticated war machinery have not resulted in greater peace or security. Instead, we have witnessed heart-rending suffering and misery and increased mass movements of people fleeing wars and armed conflicts. That trend should be halted for the benefit of humankind.
We believe that a different and better world is possible. In proposing and inviting us to focus on prevention, preventive diplomacy, the peaceful resolution of conflicts, peacebuilding and sustaining peace, the Secretary-General is pointing us in that desirable direction. We must also seriously tackle the multifaceted and complex root causes of conflict, including enduring poverty and deprivation, unequal access to resources, the denial of the right to self- determination of peoples, and interference in the internal affairs of other States, among other causes.
The continued denial of the right to self- determination to the peoples of Western Sahara and Palestine, who are living under colonial and foreign occupation, is immoral and an urgent issue for those seeking peace and security in our time. The Security Council has assumed its responsibilities, as set forth in the Charter of the United Nations, and adopted numerous resolutions. What remains is the enforcement and implementation of those resolutions.
We call on the Security Council to demonstrate its authority by ensuring the holding, without much further delay, of the independence referendum in Western Sahara. We expect the Security Council to work closely with the African Union — its proven partner for peace on the African continent — in that effort. The ever- deteriorating situation and continued suffering of the Palestinian people should spur the Security Council to renewed, time-framed efforts to bring about the two- State solution already defined in numerous General Assembly and Security Council resolutions.
Development and peace are conjoined and cannot be separated. My country has embraced the 2030 Agenda as an integrated and comprehensive approach to address the myriad and complex national and global challenges, in solidarity and in cooperation with other stakeholders. Zimbabwe was honoured to be among some other 40-plus countries that participated in the voluntary national review at the 2017 high-level political forum in July.
We were and still are pleased to share with other countries our experiences and to learn from others about their experiences in implementing the Sustainable Development Goals. We recognize the need for beneficial partnerships, both within and outside our national borders. One of our key partners is the United Nations system, with which, I am happy to note, we work very closely. I wish in that regard to welcome the Secretary-General’s initiative to ensure that the support of United Nations country teams will be guided by national priorities. That will ensure national ownership and leadership of development processes, as well as the sustainability of development projects and programmes. That is what we are experiencing in Zimbabwe.
My country is an unflinching advocate of respect for the sovereignty and independence of countries. We therefore strongly defend and respect the right of each country to take decisions in exercising its sovereign rights. We cannot, however, remain silent when those decisions impact or have the potential to negatively affect our own welfare. And to that end, may I say that some of us were embarrassed, if not frightened by what appeared to be the return of the biblical giant Goliath.
Are we experiencing the return of a Goliath in our midst that threatens the extinction of all countries? May I say to the United States President, Mr. Trump, that he please blow his trumpet in a musical way towards the values of unity, peace, cooperation, togetherness and dialogue, for which we have always stood and that are enshrined in our very sacred document, the Charter of the United Nations. Upon those values each nation, including the United States, can build its greatness. And it is the greatness in recognizing those values of unity, peace, cooperation, dialogue and togetherness that we would want to be guided by the United States, and not by the promise of our damnation. We shall always resist damnation, no matter whence it comes. We resisted it when it was in the form of imperialism as we fought for our own independence, our own culture and our own sovereignty, and to be masters of our own destiny. That is why we call ourselves free today. It is because the monster of imperialism was defeated by us. Bring us another monster, by whatever name, and it will suffer the same consequences.
Climate change is a present reality and so are its effects and impacts. Climate change is global. We cannot remain silent when a major world economic Power, or any other State for that matter, decides to abandon the Paris Agreement on Climate Change, as Mr. Trump’s great United States has done. Let us work together. Climate change is a reality. It is vital that we all play our part, in keeping with the provisions of the United Nations Framework Convention on Climate Change, in order to halt the inexorable march towards the destruction of that on which our own existence depends.
On behalf of my country, I want to express our condolences to Puerto Rico and to countries that have suffered afflictions. There are many in this part of the world. We say that we are very sorry and we appeal to the rest of us, who have not suffered similar afflictions, to assist those who have suffered in such a horrific manner. I ask anyone here to watch television today and tell me whether they know where Puerto Rico is geographically. It has been completely wiped out by a hurricane. We are very sorry.
As I conclude my remarks, it is worth reminding one another that the world today, by its very interconnectedness, demands more, not less, solidarity; more, not less, cooperation and dialogue; more, not less, multilateralism. We have brought more and more issues under the global agenda and within global discourse. That acknowledgement has found expression in the 2030 Agenda for Sustainable Development and in the Sustainable Development Goals. Our survival and progress calls for reinforced solidarity, partnerships and cooperation and for development in unity, cooperation and peace. That is a call to which we must all respond positively and actively. Zimbabwe is already doing so.